 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    TEXAS GUARANTEED STUDENT
      LOAN CORPORATION,                             NO: 2:18-CV-0218-TOR
 8
                                Plaintiff,          ORDER ON VOLUNTARY
 9                                                  DISMISSAL WITHOUT PREJUDICE
            v.
10
      EUGENE BALES dba BALES
11    CONSTRUCTION INC.,

12                              Defendant.

13         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss (ECF

14   No. 12). The stipulation is filed pursuant to Federal Rule of Civil Procedure

15   41(a)(1)(A)(ii). The Court has reviewed the record and files herein, and is fully

16   informed.

17         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

18   a court order by filing a stipulation signed by all parties who have appeared.

19   //

20   //



     ORDER ON VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 1
 1

 2   ACCORDINGLY, IT IS HEREBY ORDERED:

 3         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 4   DISMISSED without prejudice and with each party bearing its own costs and

 5   attorney’s fees.

 6         The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to counsel, and CLOSE the file.

 8         DATED February 15, 2019.

 9

10                                   THOMAS O. RICE
                              Chief United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 2
